Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”) is by and between INX Inc., a Delaware corporation
with principal offices at 11757 Katy Freeway, Houston, Texas 77079 (“Company”),
and James H. Long, an individual residing at 910 Alkire Lake Drive, Sugar Land,
TX  77478 (“Employee”), and is effective November 3, 2010.
 
In consideration of Employee’s continued employment in a new position by Company
and any additional compensation or benefits that Company may now or from time to
time bestow upon Employee, Employee and Company agree as follows:
 
1. Employment. Company hereby continues to employ Employee subject to the terms
hereof, and Employee hereby accepts such employment upon such terms.
 
2. Compensation. Employee shall be compensated by Company during the Term (as
hereinafter defined), as set forth in Attachment “A” attached hereto and made a
part hereof. Any and all compensation, bonus programs, commission programs and
stock incentive programs which are paid or which arise incident to the
employment relationship created by this Agreement are discretionary and may be
changed from time to time at the sole discretion of Company; provided, however,
Employee’s annual Salary, as changed from time to time, shall not be lower than
Employee’s Salary in effect at the time the last change is made.
 
3. Duties, Responsibilities.  Employee's employment hereunder shall be in the
capacity of Executive Chairman. In such capacity, Employee shall supervise,
guide, direct and assist the Company’s Chief Executive Officer, and perform such
duties as are prescribed for such office in the Company’s Bylaws and as may from
time to time be prescribed by the Company’s Board of Directors. Employee shall
perform diligently and to the best of his ability his duties hereunder in
accordance with any lawful instructions, rules, regulations or policies made or
adopted by the Company’s Board of Directors, including those applicable to the
Company’s employees generally. During the Term, Employee shall devote his full
time, and best efforts and skills to the business and interests of the Company,
do his utmost to further enhance and develop the Company’s best interests and
welfare, and endeavor to improve his ability and knowledge of the Company’s
business, particularly as it relates to his duties hereunder, in an effort to
increase the value of his services for the mutual benefit of the parties hereto.
Employee shall truthfully, completely and accurately make, maintain and preserve
all records and reports that Company may from time to time request or
require.  At all times during the Term, Employee shall project a positive and
professional image on behalf of the Company.
 
4. Outside Business Interests. Employee agrees to faithfully devote all of his
time, energy, and skill to his employment with Company on a full-time basis for
at least forty (40) hours per week. Employee shall not, while employed
hereunder, be engaged in any other business activity that interferes with
Employee’s ability to execute the duties of his position with the Company
effectively, unless consented to in writing by Company. Notwithstanding the
foregoing, Employee may engage in passive personal investments and charitable
activities, in each case that do not interfere with the business and affairs of
Company or interfere with the performance of Employee’s duties to Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Employee represents and warrants to Company that this Agreement, the performance
of his obligations under this Agreement or the employment relationship between
Company and Employee under this Agreement do not and will not violate or
conflict with any non-competition (as pertaining to being employed by a
competitor), non-solicitation (as pertaining to customers), non-interference (as
pertaining to employees, agents or servants) or confidentiality agreement (as
pertaining to trade secrets and other confidential information), or any other
obligation to which Employee is subject. Employee also represents and warrants
to Company that he will not use the trade secrets or other confidential
information of former employers or others in connection with his employment by
Company.
 
5. Fiduciary Duties. Employee acknowledges and agrees that during his employment
with Company Employee owes a fiduciary duty of loyalty, fidelity and allegiance
to act at all times in the best interests of Company.  During his employment
with Company, Employee agrees to not act or fail to act in any manner that would
injure the business, interests, or reputation of Company or any of its
affiliates.  Additionally, during his employment with Company, Employee agrees
to immediately disclose to Employee’s immediate superior or the Board of
Directors all information and business opportunities pertaining to the business
of Company and any of its affiliates learned of by Employee while employed by
Company.
 
6. Dishonesty. If at any time Employee becomes aware, or believes, that any
other employee, agent or servant of Company, or any third party, is or appears
to be (a) removing, concealing, transferring or using any property or funds of
Company for the benefit of anyone other than Company or (b) divulging, providing
or otherwise disseminating in any manner not authorized by Company any of
Company’s Confidential Information (as defined in the Confidentiality,
Development and Non-Interference Agreement (“Confidentiality Agreement”) to be
executed by Employee concurrently herewith) to any third person not authorized
by Company to possess such Confidential Information, Employee shall immediately
communicate his knowledge or belief as to such matters to an executive officer
of Company or to his immediate superior.
 
7. Restrictive Covenants. Employee agrees that the following covenants are
reasonable and necessary to protect Company’s interests, including but not
limited to its trade secrets and other confidential information, and therefore
agrees to the following covenants which are agreed to be ancillary to the
Confidentiality Agreement to be executed by Employee concurrently herewith.
Employee agrees as follows:
 
(a)  The Confidentiality Agreement is incorporated herein by reference for all
pertinent purposes and such Confidentiality Agreement and all of its terms and
provisions shall be deemed a part hereof and shall be enforceable hereunder
separate and distinct from its enforceability as a separate agreement, e.g., it
shall be enforceable as a separate and distinct agreement as well as being
enforceable as a part hereof; and Employee further agrees that he will not,
while at any time employed by Company and for a period of eighteen (18) months
following the termination of such employment, whether as an individual, or in
any capacity, directly or indirectly; (i) in competition with Company solicit or
sell or participate in any way concerning a sale of products or services similar
to Company’s products or services to any customer or client which Employee at
any time solicited or sold for Company; (ii) induce or attempt to induce any
distributor, vendor, representative, agent or contractor of Company to terminate
or modify its business relationship with Company; (iii) induce or attempt to
induce any of (x) Company’s customers or clients or (y) individuals or entities
who/which have been customers or clients of Company within the 12 months
preceding termination of the Term, to terminate or in any way modify its
business relationship with Company; or (iv) solicit, divert or take away, or
attempt to solicit, divert or take away, from Company, any individuals or
entities who  (x) are Company’s customers or clients or (y) who/which have been
customers or clients of Company within the 12 months preceding termination of
the Term with Company;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  In addition to the covenants made in Section 7 (a) above, for a period of
twelve (12) months following termination of the Term Employee, in any capacity,
directly or indirectly, will not, in competition with Company, solicit or sell
or participate in any way concerning a sale of products or services similar to
Company’s products or services to any customer or client of Company; and
 
(c)  Enforcement of the above Sections 7 (a) and 7 (b) are the only practical
means of enforcing this Section 7 and of enforcing the Confidentiality
Agreement.  Employee agrees that enforcement of this Section 7 is necessary to
protect Company’s goodwill and other business interests.  This Section 7 shall
be deemed ancillary to the Confidentiality Agreement.  Employee agrees that all
of the provisions of this Agreement and the Confidentiality Agreement are valid
and enforceable as written and according to their respective terms.
 
8. Assignment. This Agreement applies to Company and its subsidiaries,
affiliates, successors, assigns and associated companies. Company may assign
this Agreement at any time without notice (but Employee cannot). This Agreement
is personal to Employee and no individual or entity shall have any interest in
same except Employee, personally, on the one hand, and Company and its
subsidiaries, affiliates, successors, assigns and associated companies, on the
other hand.
 
9. Savings Clause - Non-Waiver. The failure of Company to at any time enforce
any provision hereof shall never be construed to be a waiver of such provision
or of the right of Company to enforce each and every provision hereof at any
time. In the event any Section, paragraph, provision or clause, or any
combination of same hereof shall be found or held to be unenforceable at law or
in equity, or under any ordinance, statute or regulation, such finding or
holding shall not in any way affect the other paragraphs, provisions and clauses
which shall remain in full force and effect.
 
10. Governing Law - Venue. This Agreement shall be governed by the internal
laws, and not the law of conflicts, of the State of Texas. Venue respecting any
litigation arising from this Agreement and/or Employee’s employment with Company
shall, at Company’s option, be properly laid only in a court of competent
jurisdiction in Harris County, Texas, or such other venue as shall be mutually
agreed between Company and Employee. Each party hereto acknowledges and agrees
that it has had the opportunity to consult with its own legal counsel in
connection with the negotiation of this Agreement and that it has bargaining
power equal to that of the other party hereto in connection with the
negotiation, execution and delivery of the Agreement. Accordingly, the parties
hereto agree that the rule of contract construction that an agreement shall be
construed against the drafter shall have no application in the construction or
interpretation of this Agreement.
 
11. Termination. Employee’s period of employment by Company (the “Term”) may be
terminated at any time by either party, with or without cause.  However, in any
case in which the Company terminates the employment relationship without cause,
Company shall pay Employee severance equal to 12 months of his then current
Salary, with payment to be made in a lump sum (less applicable payroll
deductions) within 30 days of termination.  Employee shall be required to
execute a full release of claims against Company in order to receive the
severance.  For purpose of this section, “Cause” shall mean that Employee has
done or been accused of one or more of the following:  (a) been accused of or
convicted of a felony or a crime involving moral turpitude; (b) committed an
intentional and unauthorized disclosure of Company’s Confidential Information to
a third party; (c) committed or been accused by the Company, upon a reasonable
basis, of knowingly committing an act of fraud, embezzlement or theft of Company
property in excess of $50; or (d) willfully failed to perform his job duties
after having been notified in writing of such failure and given 30 days in which
to cure such failure (unless the cure cannot be done within 30 days, in which
case Employee must make substantial progress towards curing it); and such
termination is a “separation from service” as defined in Treasury Regulations
section 1.409A-1(h).  Notwithstanding the foregoing, if payment of the severance
compensation is subject to section 409A of the Internal Revenue Code (the
“Code”), and if Employee is a “specified employee” (within the meaning of
section 409A(a)(2)(B) of the Code), such lump sum payment shall be delayed until
the first day of the seventh month following Employee’s separation from
service.  The covenants and agreements of Employee set forth in Section 7 are of
a continuing nature and shall survive the expiration, termination of the Term of
this Agreement and Employee’s employment with Company regardless of the
reason(s) for such termination or cancellation.
 
 
 

--------------------------------------------------------------------------------

 
 
12. Consideration For This Agreement.  In addition to the continued employment
of the Employee by Company, and in addition to the mutual covenants and promises
of the parties contained herein, Company shall, within fifteen (15) days after
the execution of this Agreement, grant to Employee the shares of unregistered
restricted stock as provided for in Attachment “A” hereto as additional and
special consideration to support the covenants and agreements of Employee
contained herein. Such consideration is paid for both this Agreement and the
Confidentiality Agreement.
 
13. Defamation and Privacy. Employee shall refrain, both during and after
termination of the Term, from publishing, uttering or otherwise disseminating
any oral or written statements about Company or its officers, directors,
employees, agents or representatives that are slanderous, libelous, or otherwise
defamatory; or that disclose private or confidential information about Company
or its business affairs, officers, directors, employees, agents or
representatives that Employee knows or should know is injurious to Company; or
that constitute an intrusion into the seclusion or private lives or business
affairs of Company or its officers, directors, employees, agents or
representatives that Employee knows or should know is injurious to Company; or
that give rise to unreasonable publicity about the private business affairs of
Company or its officers, directors, employees, agents or representatives; or
that place Company or any of its officers, directors, employees, agents or
representatives in a false light before the public; or that constitute a
misappropriation of the name or likeness of Company or its officers directors,
employees, agents or representatives. A violation or threatened violation of
this prohibition may be enjoined by any court of competent jurisdiction without
necessity of posting bond.  The rights afforded Company under the provision of
this Section 13 are in addition to any and all rights and remedies otherwise
afforded by law or by this Agreement or the Confidentiality Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Entire Agreement. This Agreement (including all written amendments and/or
modifications hereto and all documents ancillary hereto) constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and it is expressly agreed that no representations, promises,
warranties or understandings, express or implied, other than set forth herein or
referred to herein, shall be binding on either party with respect to the subject
matter hereof. The Confidentiality Agreement is ancillary to, and deemed a part
of, this Agreement. None of the provisions hereof shall be waived, altered or
amended unless in writing signed by the parties.  This Agreement voids and
supersedes the Management Employment Agreement dated August 15, 1996 and all
other nondisclosure, noncompetition, nonsolicitation and non-interference
agreements between Company and Employee (other than the Confidentiality
Agreement).
 
15. Indemnification. 
 
Employee (including his heirs, personal representatives, executors and
administrators) shall be covered under any directors’ and officers’ liability
insurance policy purchased by the Company.  In addition to the insurance
coverage provided for in this Section 15,  the Company shall hold harmless and
indemnify the Employee (and his heirs, executors and administrators) to the
fullest extent permitted under applicable law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director, officer, employee, agent or fiduciary of the Company (whether
or not he continues to be a director, officer, employee, agent or fiduciary
thereof at the time of incurring such expenses or liabilities), or by reason of
any action or inaction on the Employee’s part while serving in any such
capacity, such expenses and liabilities to include, but not be limited to,
losses, damages, judgments, investigation costs, court costs and attorneys’ fees
and the cost of reasonable settlements unless such action or inaction
constituted willful gross misconduct on the part of Employee.
 
16. Employee’s Certification. Employee HEREBY CERTIFIES THAT:
 
(A) EMPLOYEE RECEIVED A COPY OF THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT
FOR REVIEW AND STUDY BEFORE HE WAS ASKED TO EXECUTE THEM;
 
(B) EMPLOYEE HAS READ SUCH AGREEMENTS CAREFULLY;
 
(C) EMPLOYEE HAS HAD SUFFICIENT OPPORTUNITY BEFORE HE EXECUTED SUCH AGREEMENTS
TO ASK QUESTIONS ABOUT NOT ONLY COMPANY, BUT ALSO THE PROVISIONS OF SUCH
AGREEMENTS AND THAT IF HE ASKED SUCH QUESTIONS HE RECEIVED COMPLETE AND
SATISFACTORY ANSWERS TO SAME;
 
(D) EMPLOYEE HAS BEEN AFFORDED THE OPPORTUNITY TO DISCUSS AND REVIEW THIS
EMPLOYMENT AGREEMENT AND THE CONFIDENTIALITY AGREEMENT WITH AN ATTORNEY OF HIS
CHOICE;
 
(E) EMPLOYEE UNDERSTANDS WHAT HIS RIGHTS ARE UNDER SUCH AGREEMENTS AS WELL AS
HIS OBLIGATIONS, ESPECIALLY THE ANCILLARY COVENANTS; AND
 
(F) EMPLOYEE HAS READ AND UNDERSTANDS EACH AND EVERY PROVISION OF THIS AGREEMENT
AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Employee has, on the date set forth below, affixed his hand
and Company has caused this Agreement to be executed by a duly authorized
officer, on the date set forth below.
 

   
Employee:
         
Date:  November 3, 2010
By:
/s/ James H. Long      
James H. Long, an individual
 

 

   
Company:
         
Date:  November 3, 2010
By:
/s/ Larry Lawhorn      
Larry Lawhorn
     
Controller and Chief Accounting Officer
 


 
 
 

--------------------------------------------------------------------------------

 
 
Attachment “A”
 
To Employment Agreement
 
“Salary” shall be twenty five thousand dollars ($25,000.00) per month during the
Term, payable in accordance with Company’s standard pay policies and procedures,
which currently provide for a semi-monthly payroll period. Pay shall be prorated
for any partial pay period, if any.  In addition, because the Salary level set
forth herein was approved by the Compensation Committee of the Company’s Board
of Directors “for 2010” to be effective January 1, 2010, the Salary level set
forth herein shall be retroactive to, and effective, January 1, 2010, and the
Company shall make a one-time payment to Employee representing the difference
between (a) the actual salary that has been paid for employment between January
1, 2010, and the effective date of this Agreement and (b) the Salary amount
payable pursuant to this Agreement commencing January 1, 2010.
 
In addition to Salary, a quarterly and annual bonus shall be paid, the amount,
if any, and terms of which shall be set from time to time in writing by the
Compensation Committee of the Board of Directors of the Company.
 
In addition to the above cash compensation, the Company will issue sixty
thousand (60,000) shares of unregistered, restricted common stock of the
Company, which shares shall vest one fifth (1/5th) immediately upon issuance and
the balance of four fifths (4/5ths) vesting ratably (1/4th annually) over a
period of four years commencing upon the first anniversary of the date hereof.
 
In addition to the above compensation, as an inducement to enter into this
Agreement and the Confidentiality Agreement, the Company will issue twenty
thousand (20,000) shares of unregistered, restricted common stock of the
Company, which shares shall vest one fifth (1/5th) immediately upon issuance and
the balance of four fifths (4/5ths) vesting ratably (1/4th annually) over a
period of four years commencing upon the first anniversary of the date hereof.


 
 